Citation Nr: 9908195	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-02 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus.

2.  Entitlement to service connection for septic shock, to 
include as secondary to a service-connected disorder.

3.  Entitlement to service connection for depression, to 
include as secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran had active duty service from December 1983 to 
November 1985.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in Jackson, 
Mississippi (hereinafter RO).


FINDINGS OF FACT

1.  There is no medical evidence showing a nexus between any 
diagnosis of systemic lupus erythematosus and service, or to 
a service-connected disorder.

2.  There is no medical evidence showing a nexus between 
septic shock and service, or to a service-connected disorder.

3.  There is no medical evidence showing a nexus between 
depression and service, or to a service-connected disorder.


CONCLUSIONS OF LAW

The claims of entitlement to service connection for systemic 
lupus erythematosus, septic shock, and depression are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records are negative for any 
findings of systemic lupus erythematosus, septic shock, or 
depression.  Clinical records in June 1985, recommended a 
Physical Examination Board, as recurrent herpes simplex 
lesions "might lead to systemic toxicity" and "psycho-
social stress future of marital status" should be 
considered.  In September 1985, the veteran complained of 
itching, burning, and a raw sensation; she reported that she 
was about to have an outbreak of herpes simplex virus.  The 
veteran complained of fatigue and that she was "depressed."  
Thereafter, a Medical Board noted that the veteran 
experienced recurrent painful genital lesions that impaired 
performance.  It was noted that the recurrences were 
triggered by psychosocial stresses and menstrual cycles.  
Suppressive therapy resulted in bitemporal throbbing 
headaches, with photophobia.  The diagnosis was herpes 
simplex genitalis.  It was recommended that the veteran be 
discharged and returned to home of record for further 
evaluation and decreased psychosocial stress.

Subsequent to service discharge, in February 1991, the 
veteran was hospitalized due to septic shock.  After 
experiencing hypotension from septic shock, she complained of 
pain from her feet and hands.  She was intermittently 
disoriented, depressed, and combative.  She underwent 
bilateral carpal tunnel release while hospitalized.  It was 
noted that the veteran had a history of serum positive 
rheumatoid arthritis, as well as toxemia during 2 
pregnancies.  A lumbar puncture was negative.  A psychiatric 
history of postpartum depression was given.  On discharge, 
the diagnoses included septic shock, neuropathy, and acute 
depression.  It was noted that the etiology of the septic 
shock was not known, although it was reported that the 
veteran had antibiotics prior to admission.  The neuropathy 
in the hands in feet was "probably secondary either to her 
underlying connective tissue disease or possibly lupus or 
else secondary to the use of Norepinephrine for a prolonged 
period affecting the vasovasorum."  It was noted that the 
veteran had major depression with a situational component 
that could lead into a chronic pain syndrome due to 
personality characteristics.  

Private medical records from April 1991 to August 1991, 
report continued complaints of pain involving her hands and 
distal extremities of a neuropathic type origin.  The 
assessment was connective tissue disease most consistent with 
systemic lupus, although it was noted that lupus Sjogren's 
overlap could not be excluded.  A negative rheumatoid factor 
was noted with a high titer positive antinuclear antibody.  
The assessment was possible ongoing Raynaud's.  In August 
1991, probable systemic lupus versus undifferentiated 
connective tissue disease was noted.

Additional private medical records in October 1993, noted a 
history of lupus for 2 years and stress for 8 years, due to 
husband's work and situations with her children.  Mood swings 
and fits of rage were reported, as was a family history of 
severe depression.  The veteran noted she had been depressed 
since childhood.  The diagnosis was recurrent depression and 
mood swings.  In January 1994, it was noted that the veteran 
was still depressed.  In April 1994, the examiner stated that 
central nervous system lupus needed to be considered.  In 
April 1994, lupus with low-grade activity was suspected with 
temporomandibular joint fibromyositis and depression.  In 
September 1994, the veteran complained of left jaw area pain 
and aches in her fingers; the examiner noted that "lupus may 
be getting more active."

Post service military medical records dated in September 
1994, indicate the veteran underwent a minor salivary gland 
biopsy.  The pathologic diagnosis of focal lymphocytic 
sialadenitis, focus score 2.  The pathologist commented that 
the "histologic findings of two lymphocytic foci per 4 
millimeter area of minor salivary gland tissue is consistent 
with a diagnosis of Sjögren's syndrome in the appropriate 
clinical setting.  On the basis of this [veteran's] pre-
existing systemic lupus, a designation of secondary Sjögren's 
syndrome is considered."

A VA examination conducted in October 1995, noted that the 
veteran complained of arthralgias, fatigue, and 
photosensitivity.  The examiner noted no objective 
documentation that would qualify the veteran for the 
diagnosis of systemic lupus erythematosus while in service.  
The examiner further noted that the veteran's herpes and 
ruptured ovarian cyst were not related to the lupus.  The 
examiner concluded that the veteran had a weakly positive 
antinuclear antibody which is not diagnostic of lupus but 
"might be found in a female with chronic disease . . . 
including chronic herpes genitalis and symptoms suggestive of 
Sjögren's syndrome."  A private medical document in December 
1996, revealed diagnoses of lupus erythematosus and Sjögren's 
syndrome.

In April 1997, a VA examiner commented:

Though she gives a verbal history of 
having had arthralgias, fatigue, and 
further sensitivity while in service, I 
can find no evidence of this in her 
service medical records.  There was one 
reference made to headaches and 
photophobia.  I would comment that a 
distinction must be made between 
photophobia and photosensitivity.  
Photophobia is not a criterion for the 
diagnosis of lupus.  In the available 
clinical notes, the [veteran] had a 
positive antinuclear antibody test in 
1994 . . . and the titer of this was 
1:40, which is a low titer.  In 1994, Dr. 
James Morgan entertained the possible 
diagnosis of systemic lupus erythematosus 
with central nervous system involvement, 
but as I read his notes, the evidence to 
suggest this was very meager indeed, and 
this diagnosis was never substantiated or 
documented in any way. . . .

The examiner concluded:

The [veteran] does not now meet criteria 
for systemic lupus erythematosus, and I 
cannot find that she ever did meet 
criteria for this diagnosis. . . . Thus, 
I do not believe that the [veteran] has 
now or has ever had systemic lupus 
erythematosus according to the available 
records.  I certainly do not think that 
if she has systemic lupus erythematosus 
there is evidence in her service medical 
records to suggest that she had any 
symptoms of this disorder during her 
period of service. 

At a VA psychiatric examination conducted in 1997, the 
veteran gave a history of being raped in service.  She 
further noted that she had septic shock in 1991 and had been 
depressed since then.  The veteran noted that she ruminated 
about her rape daily.  The examiner stated that the veteran 
gave a history consistent with post-traumatic stress disorder 
and major depressive disorder, related to ruminations about 
rape and her numerous medical problems.  VA outpatient 
treatment records dated in 1997, indicate continued treatment 
for psychiatric disorders variously diagnosed as depression, 
bipolar disorder, and post-traumatic stress disorder.

The veteran was hospitalized on three occasions in VA 
facilities in 1997 for numerous psychiatric disorders, to 
include bipolar disorder with rapid cycling by recent 
history, adjustment disorder with mixed emotional features, 
post-traumatic stress disorder, secondary to rape, and major 
depression.  Included in other general medical conditions 
listed were history of lupus erythematosus and Sjögren's 
syndrome.

The veteran was hospitalized on two occasions in 1998, for 
various psychiatric disorders to include bipolar disorder, 
adjustment disorder, and post-traumatic stress disorder 
secondary to rape.  Included in other general medical 
conditions listed were lupus erythematosus and Sjögren's 
syndrome.  A VA examination conducted in October 1998, 
diagnosed by history only systemic lupus erythematosus, 
Sjögren's syndrome, and bipolar disorder.  

The veteran and her spouse testified at a personal hearing 
before the RO in September 1995, that she began to feel 
fatigued and experienced joint aches, headaches and 
photophobia in service.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991).  
The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995);  see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

A VA examiner in 1995, found no objective documentation that 
would qualify the veteran for the diagnosis of systemic lupus 
erythematosus while in service.  The examiner further noted 
that the veteran's herpes and ruptured ovarian cyst were not 
related to the lupus.  The examiner concluded that the 
veteran had a weakly positive antinuclear antibody which is 
not diagnostic of lupus but "might be found in a female with 
chronic disease . . . including chronic herpes genitalis and 
symptoms suggestive of Sjögren's syndrome."  Moreover, a VA 
examiner in 1997 concluded that the veteran did not meet the 
criteria for systemic lupus erythematosus.  Additionally, the 
examiner stated that from his review of the record, he could 
not find that she ever met criteria for systemic lupus 
erythematosus, nor was there evidence of symptomatology of 
systemic lupus erythematosus in service.  The Board notes 
that the medical records which reported systemic lupus 
erythematosus did so on a suspected basis or on the basis 
being consistent with the veteran's history.  Regardless, 
such diagnoses did not relate systemic lupus erythematosus to 
the veteran's period of active duty service or to a 
service-connected disorder.

As to the issue of entitlement to service connection for 
septic shock, the veteran was hospitalized due to septic 
shock in February 1991.  It was noted that the etiology of 
the septic shock was not known, although it was reported that 
the veteran had antibiotics prior to admission.  The service 
medical records are negative for septic shock and the 
evidence of record is negative for any evidence relating the 
veteran's 1991 episode of septic shock to service or to a 
service-connected disorder.  

Service medical records reveal that in 1985, the veteran 
complained of being depressed; however, depression was not 
diagnosed.  Thereafter, a Medical Board noted that the 
veteran experienced recurrent painful genital lesions 
triggered by psychosocial stresses and menstrual cycles.  It 
was recommended that the veteran be discharged and returned 
to home of record for further evaluation and decreased 
psychosocial stress.  Depression was not diagnosed.  In 1991, 
it was noted that the veteran had major depression with a 
situational component that could lead into a chronic pain 
syndrome due to personality characteristics.  Thereafter, the 
veteran has been treated for major depression and bipolar 
disorder, as well as other psychiatric disorders.  
Nevertheless, the evidence of record is negative for any 
nexus relating depression to service or to a 
service-connected disorder.

Although the veteran and her spouse testified of inservice 
symptomatology, this testimony and other statements are not 
competent evidence to establish the etiology of any current 
complaints or disorders.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current complaints or disorders 
to service or to a service-connected disorder, despite her 
assertions that such a causal relationship exists.  
Accordingly, the Board finds that the veteran's claims of 
entitlement for service connection for systemic lupus 
erythematosus, septic shock, and depression are not well 
grounded.  


ORDER

Service connection for systemic lupus erythematosus, septic 
shock, and depression is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 

- 2 -




- 5 -


